EXHIBIT 10.73

NON-QUALIFIED

STOCK OPTION GRANT AGREEMENT

THIS AGREEMENT, made as of this      day of             ,          between
Kindred Healthcare, Inc. (the “Company”) and                      (the
“Non-Employee Director”).

WHEREAS, the Company has adopted and maintains the Kindred Healthcare, Inc. 2001
Equity Plan for Non-Employee Directors, Amended and Restated (the “Plan”);

WHEREAS, the Plan provides for the grant to Non-Employee Directors of
non-qualified stock options to purchase shares of common stock of the Company,
par value $.25 per share (the “Common Stock”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Non-Employee
Director a non-qualified stock option (the “Option”) with respect to ______
shares of Common Stock of the Company.

2. Grant Date. The Grant Date of the Option hereby granted is
                    ,         .

3. Non-Transferability. Prior to the vesting of the Option as described in
Section 5 hereof, the Option and the rights represented thereby shall be
non-transferable and will not be subject in any manner to sale, transfer,
alienation, pledge, encumbrance or charge; provided, however, that (i) the
Committee may, in its sole discretion, permit the transfer of the Option to a
family trust for estate planning purposes and (ii) in the event the Non-Employee
Director was nominated to or chosen to serve on the Board pursuant to an
arrangement between the Company and another Person, such Non-Employee Director
may, upon notice in writing to the Board, direct the initial issuance of the
Option to such other Person or transfer such Option to such other Person. Any
purported or attempted transfer of such Option or such rights in contravention
of this Section 3 shall be null and void and shall result in the immediate
forfeiture of the Option.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $            .

5. Vesting Date. The Option shall become exercisable as follows: Approximately
one-fourth of the Option shall become exercisable on each of the first, second,
third and fourth anniversaries of the Grant Date; provided that, the number of
shares to become exercisable on any Vesting Date shall be rounded up to the
nearest

 

1



--------------------------------------------------------------------------------

share, but in no event shall more than the total number of shares underlying the
Option become exercisable in the aggregate. Notwithstanding the foregoing, in
the event of a Change in Control, the Option shall immediately become fully
exercisable.

6. Expiration Date. Subject to the provisions of the Plan and the terms of this
Agreement, with respect to the Option or any portion thereof which has not
become exercisable, the Option shall expire on the date the Non-Employee
Director ceases to be a director of the Company, and with respect to any Option
or any portion thereof which has become exercisable, the Option shall expire on
the earlier of (i) the date of removal if the Non-Employee Director is removed
for Cause; (ii) three months after the date the Non-Employee Director ceases to
be a director of the Company for any reason other than for death, Disability or
removal for Cause; (iii) in the event of the Non-Employee Director’s death or
Disability while a director of the Company, or in the case of the Non-Employee
Director’s death within three months after the Non-Employee Director ceases to
be a director (other than by reason of removal for Cause), 12 months after the
date of the Non-Employee Director’s death or Disability, or (iv) the tenth
anniversary of the Grant Date.

7. Exercise Procedure. Vested portions of the Option may be exercised, in whole
or in part, by delivery to the Company’s principal office of a written notice of
exercise, to the attention of the Corporate Secretary, no less than three
(3) business days in advance of the effective date of the proposed exercise (the
“Exercise Date”), setting forth the number of shares of Common Stock with
respect to which the Option is to be exercised, the Grant Date of the Option and
the Exercise Date and accompanied by full payment of the Option Exercise Price
and all applicable withholding taxes. Applicable withholding taxes shall be
calculated based on the excess of the Fair Market Value of the shares of Common
Stock over the Option Exercise Price as of the Exercise Date.

8. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company’s right to amend the
Plan, neither this Agreement nor any provision hereof can be changed, modified,
amended, discharged, terminated or waived orally or by any course of dealing or
purported course of dealing, but only by an agreement in writing signed by the
Non-Employee Director and the Company. No such agreement shall extend to or
affect any provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such a
provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.

9. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. If any provision hereof and of
the Plan shall be in conflict, the terms of the Plan shall govern.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

12. Non-Employee Director Acknowledgment. The Non-Employee Director hereby
acknowledges receipt of a copy of the Plan and a Plan prospectus.

13. Entire Agreement. This Agreement and the Plan represent the final, complete
and total agreement of the parties hereto respecting the Option and the matters
discussed herein and this Agreement supersedes any and all previous agreements
and understandings, whether written, oral or otherwise, relating to the Option
and such matters.

14. No Right to Re-Election. This Agreement shall not confer upon the
Non-Employee Director any right to continue as a director of the Company, to be
renominated by the Board or re-elected by the shareholders of the Company.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Non-Employee Director has hereunto signed
this Agreement on the Non-Employee Director’s own behalf, thereby representing
that the Non-Employee Director has carefully read and understands this Agreement
and the Plan, as of the day and year first above written.

 

KINDRED HEALTHCARE, INC.

 

By:   Richard A. Lechleiter Title:   Executive Vice President and Chief
Financial Officer

 

 

4